Citation Nr: 1626642	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  13-14 424	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hip disorder.

2.  Entitlement to service connection for bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Katie L. Ambler, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to February 2010. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California which-in pertinent part, denied the benefits sought on appeal.  Jurisdiction of the claims file was later transferred to the RO in St. Louis, Missouri. The rating decision also denied entitlement to service connection for a bilateral shoulder disorder, which the Veteran included in his Notice of Disagreement.  On his May 2013 Substantive Appeal (VA Form 9), however, the Veteran specifically opted not perfect the appeal of the left and right shoulder.

The Veteran indicated on his May 2013 VA Form 9 that he requested a Board Hearing at the local RO via video conference, which an April 2016 letter informed him was scheduled for June 13, 2016.  (04/14/2016 VBMS entry-Correspondence).  In an April 2016 letter, via his attorney, the Veteran withdrew his request for a hearing.  (04/22/2016 VBMS entry-Correspondence).  See 38 C.F.R. § 20.702 (2015).

In April 2015, the Veteran also appealed an April 2014 rating decision which denied entitlement to service connection for residuals of a left ankle sprain.  A Statement of the Case (SOC) was issued in March 2016.  (03/18/2016 VBMS entry-Statement of the Case)  The Veteran's attorney, in the above referenced April 2016 letter, also withdrew that appeal by stating that "any and all appeals" be withdrawn.  See 38 C.F.R. § 20.204 (2015).


FINDINGS OF FACT

On April 22, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his/her authorized representative, has withdrawn this appeal.  The letter dated April 22, 2016 referenced the issues listed on the title page and noted that the Veteran requested the withdrawal "of any and all appeals."  In light of the totality of this letter, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
PAUL SORISIO
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


